DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.
 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 07/02/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 1, 6-14 are pending and under examination.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Noritaka et al.  (JP2007291071, Google Translation) in view of Hendricks et al. (US6387907) and Holistic (“Alternative and integral Therapies for Insomnia”, 04/16/2010, retrieved from https://web.archive.org/web/20100416092326/http://www.holistic-online.com/Remedies/Sleep/sleep_ins_nutrition.htm). 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Noritaka et al.  teaches a pharmaceutical composition for hypnosis, treatment of sleep disorders or sleep improvement, comprising an antihistamine and one or more selected from the following group. Group: Spruce or its extract, Scarlet or its extract, Keihi or its extract, Keishi or its extract, Keihei or its extract, Chimpi or its extract, Spruce or its extract, Ogon or its extract , Sojutsu or its extract and Ginkgo biloba or its extract , and the composition is in the form of tablet, liquid or granule (claims 1 and 14). In one embodiment, the antihistamine is doxylamine (page 3, 2nd paragraph), and the dose of antihistamine is from 10 to 300 mg per day, preferably 25 to 100mg (page 3, 6th paragraph). Thus, the dose of doxylamine for one daily tablet is 10 mg to 300mg, and twice daily is 5 mg to 150 mg by simple calculation.

Hendricks et al. teaches compositions for alleviating or preventing a disordered breathing episode. The composition of the invention comprises a serotonin re-uptake inhibitor, a TRH agonist and an agent selected from the group consisting of a serotonin precursor and a serotonin agonist (abstract). In another embodiment of the composition of the invention, the serotonin precursor is selected from the group consisting of L-tryptophan and L-5-hydroxytryptophan (column 3, line 1-5). The pharmaceutical compositions useful for practicing the invention may be administered to deliver a dose of each component of the composition of the invention between 1 ng/kg/day and 100 mg/kg/day (column 7, line 7-12). Thus, when dose is 1 mg/kg/day, for a 60kg adult, the dose per day is 60mg for L-tryptophan or L-5-hydroxytryptophan.  In one embodiment of this method, the mammal is afflicted with a condition associated with a disordered breathing episode, such as one selected from the group consisting of hypersomnolence, snoring, hypopneas, apneas, obstructive sleep apnea, sleep hypopnea syndrome, upper airway resistance syndrome, and severe snoring conditions associated with arousal from sleep. Preferably the mammal is a human (column 3, line 54-61). The pharmaceutical composition includes oral solid formulation or other similar formulation (column 7, [line 12-24).  
Holistic teaches Deficiencies in certain vitamins, minerals, amino acids and enzymes may disrupt sleep. Calcium, magnesium, B vitamins, folic acid and melatonin deficiencies may impair sleep. Calcium, especially when contained in food, has a sedative effect on the body. A calcium deficiency in the body causes restlessness and wakefulness; Magnesium, in doses of approximately 250 milligrams, can help induce sleep. Magnesium deficiency is responsible for nervousness that prevents sleep; The B vitamins are known to have a sedative effect on the nerves, It is important to maintain adequate levels of vitamin B., niacin  and magnesium when using 5-HTP, as these nutrients serve as essential cofactors in the conversion of 5-hydroxytryptophan (5-HTP) to serotonin. Melatonin is a hormone secreted naturally by the pineal gland. Melatonin is the sleep hormone. It is said to induce sleep without any negative side effects. Melatonin is secreted mainly at night.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Noritaka et al.   is that Noritaka et al.  does not expressly teach 5-hydroxytryptophan, vitamin B3 and calcium 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the invention of Noritaka et al., as suggested by Hendricks et al. and Holistic, and produce the instant invention.
One of ordinary skill in the art would have been motivated to include composition comprising L-5-hydroxytryptophan in the composition comprising doxylamine of Noritaka et al. to treat sleep breath disorder such as sleep apnea because Hendricks et al. teaches composition comprising L-5-hydroxytryptophan as serotonin precursor for the treatment of sleep breath disorder such as sleep apnea and "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it is obvious for one of ordinary skill in the art to include composition comprising L-5 hydroxytryptophan in the composition comprising doxylamine of Noritaka et al. and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include melatonin, vitamin B3 and calcium and magnesium because they are suitable ingredient as sleep niacin and magnesium serve as essential cofactors in the conversion of 5-hydroxytryptophan (5-HTP) to serotonin that contributes to treat sleep breath disorder such as snoring and sleep apnea. Therefore, it is obvious for one of ordinary skill in the art to include melatonin, vitamin B3, calcium and magnesium and produce instant claimed invention with reasonable expectation of success. MPEP 2144.07.
Regarding claim 1, Noritaka et al. teaches doxylamine  from 10mg -300mg, overlapped with claimed amount of 5mg to 25mg; Hendricks et al. teaches 60mg of L-5-hydroxytryptophan, inside of claimed amount of 25mg to 100mg.
Regarding claims 6, niacin is vitamin B3 (a pyridine based vitamin).

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 
Response to argument:
Applicants argue that the 103 rejection need to be withdrawn in view of amendment.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-9 of copending Application No. 15103759 (reference application) in view of Hendricks et al. (US6387907). Although the claims at issue are not identical, they are not patentably distinct from each other because the copening application teaches doxylamine at an amount of 1mg to 50mg in . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to argument:	Applicants require the ODP rejection be held in abeyance pending indication of allowable subject matter.
In response to this argument: This is not persuasive. Since no TD is filed, the ODP rejection is maintained for record.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613